Citation Nr: 0126311	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Basic eligibility for Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from June 1930 to May 1938.  
He died on April [redacted], 1999.  The appellant is the surviving 
spouse of the veteran.

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO).

The Board remanded this case to the Montgomery VARO for 
additional evidentiary development.  Following attempted 
compliance, the RO confirmed and continued the denial of the 
benefits sought in a July 2001 supplemental statement of the 
case.  This case has now been returned to the Board for 
further appellate consideration.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Regulatory changes have also been made in 
light of VCAA with respect to all claims for VA benefits, to 
include new and material evidence claims.  See Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

During the veteran's lifetime, service connection had been 
established for schizophrenic reaction, rated as 30 percent 
disabling, and minimal, inactive pulmonary tuberculosis, 
rated as noncompensably disabling.

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development.  In addition to providing 
the appellant with notice of the change in law brought about 
by the VCAA, the Board found that there is likely additional, 
pertinent evidence available, but not yet of record.  It was 
noted that the veteran's death certificate states that he 
died from lung cancer in April 1999 and that he was an in-
patient at the Wessex House of Jacksonville at the time of 
his death.  His service-connected tuberculosis was listed as 
a significant condition contributing but not resulting in the 
underlying cause of death.  Notwithstanding, the claims file 
contained no actual medical treatment records pertaining to 
the veteran since approximately 1965, including no records 
from Wessex House of Jacksonville.

On remand, the appellant submitted authorized forms for 
release of information from Jacksonville Health and 
Rehabilitation Center (formerly Wessex House of Jacksonville) 
(Dr. Khusro was the veteran's treating psychiatrist at this 
facility), as well as Gadsden Regional Medical Center (Dr. 
Umar was his treating physician at this facility).  The RO 
then sent request for information to these medical providers 
in April 2001.  The record reflects that copies of treatment 
records from Gadsden/Dr. Umar were received later that month; 
to date, however, there has been no response from 
Jacksonville Health.  The appellant was informed of VA's 
inability to obtain these records in the July 2001 
supplemental statement of the case.  The new Duty to Assist 
Regulations note that a reasonable effort to obtain non-
Federal records generally consist of an initial request, and 
if the records are not received, a follow-up request.  See 66 
Fed. Reg. 45630-45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159 (c) (1)).  

Moreover, the Board notes that the appellant identified 
additional medical providers in a March 2001 letter to the 
RO.  Specifically, the appellant indicated treatment by the 
veteran's private physician, Dr. Forte, as well as a previous 
November 1998 hospital admission to the Regional Medical 
Center in Anniston.  No attempt was made to obtain records 
from these medical providers; therefore, this case must be 
returned to the RO for compliance with the Board's previous 
Remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant, and her accredited representative, must be, 
and hereby are, informed that the VCAA does not vitiate their 
responsibility to present and support a claim for benefits 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5107(a) (West Supp. 2001).  It is now well-
settled that "[t]he duty to assist is not always a one-way 
street.  If [an appellant] wishes help, [they] cannot 
passively wait for it in those circumstances where he [or 
she] may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see Gregory v. Brown, 8 Vet. App. 563, 
571 (1996); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In the event that 
the RO has otherwise complied with the VCAA, and pertinent 
treatment records substantiating the claim on appeal have 
still not been associated with the evidence of record, it is 
the appellant who bears the ultimate duty of obtaining and 
submitting them for consideration.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that yet must be 
rendered to comply with the VCAA.  This development does not 
take the place of the RO's responsibility for also ensuring 
compliance with the VCAA.  Accordingly, the case is REMANDED 
for the following: 

1.  The appellant should be requested to 
identify all medical providers who 
rendered treatment to the veteran for 
tuberculosis and/or lung cancer, and to 
furnish signed authorizations for release 
to the VA of private medical records from 
Jacksonville Health and Rehabilitation 
Center (formerly Wessex House of 
Jacksonville), Dr. Forte, the Regional 
Medical Center in Anniston, as well as 
any other non-VA source she identifies.  
Copies of the medical records from all 
sources she identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.  The RO is again advised 
that efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

2.  After obtaining the above mentioned 
evidence, the RO must obtain medical 
advisory opinion(s) from appropriate 
specialist(s) for the purpose of 
reconciling and addressing the cause of 
the veteran's death in April 1999, as 
shown by the available records in the 
claims folder, including any medical 
evidence obtained following issuance of 
this Remand.  It is requested that the 
specialist(s) address the following 
questions to a reasonable degree of 
medical certainty:

Whether a direct cause-and-effect 
relationship is more likely, less likely 
or as likely as not shown between the 
veteran's death and service-connected 
schizophrenic reaction and/or 
tuberculosis?

If not, whether it is more likely, less 
likely or as likely as not that any 
disorder due to service-connected 
schizophrenic reaction and/or 
tuberculosis contributed substantially or 
materially to cause his death?

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report(s) should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), as 
well as the recent regulatory changes 
made in light of the VCAA (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326), are fully complied with and 
satisfied.

4.  Thereafter, the RO should 
readjudicate the appellant's claims. If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
accredited representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until she is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2001), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


